In a claim to recover damages for false imprisonment, medical malpractice, and civil rights violations, the claimant appeals from an order of the Court of Claims (Silverman, J.), entered June 2, 1999, which granted the defendant’s motion for summary judgment dismissing the claim.
Ordered that the order is affirmed, with costs.
This claim arises out of the claimant’s involuntary commitment for ten days pursuant to Mental Hygiene Law § 9.37. Commitment pursuant to Mental Hygiene Law article 9 is deemed privileged in the absence of medical malpractice (see, Matter of E. K. v State of New York, 235 AD2d 540; Ferretti v Town of Greenburgh, 191 AD2d 608). The evidence submitted by the defendant in support of its motion for summary judgment established that the decision to involuntarily commit the claimant was made in accordance with accepted medical practice and the requirements and procedures set forth in Mental Hygiene Law § 9.37. In opposition to the motion, the claimant failed to come forward with sufficient evidence to raise a triable issue of fact (see, Topel v Long Is. Jewish Med. Ctr., 55 NY2d 682; Holton v Sprain Brook Manor Nursing *377Home, 253 AD2d 852; Mohan v Westchester County Med. Ctr., 145 AD2d 474). Consequently, the court properly granted the defendant’s motion. Ritter, J. P., Sullivan, Altman and Feuerstein, JJ., concur.